Russell, J.
Where a judgment was rendered by a justice of the peace at a place other than the regular place for holding court, and, by consent of parties, an appeal from the judgment was entered to a jury in that court, and the appeal was tried at the lawful place for holding court, a certiorari i from an adverse judgment rendered on the appeal, complaining that the first judgment was void because not rendered at the regular place for holding court, was properly overruled. The judgment of the magistrate being void for the reason stated, the appeal could be ■ treated as one entered by consent before the rendition of a judgment. Civil Code of 1910, § 4740. Under this view, the error, if any, in striking the exception to the answer was immaterial.

Judgment affirmed.